Day, J.
A demurrer to '’the plaintiff’s petition was sustained by the trial court and the cause of action dismissed. Plaintiffs appeal.
This case differs from the case of Brown Real Estate Co. v. Lancaster County, ante p. 514, in this respect. In the present case it is alleged in the petition that the plaintiffs made complaint before the board sitting as a board of equalization of the matters now complained of, and at the time of paying the assessment paid it under protest, giving notice of their intention to sue to recover the assessment so paid, stating the alleged grievance and the grounds therefor, and brought this suit Avithin the time prescribed, so as to bring themselves Avithin the remedy prescribed in section 4, ch. 200, LaAvs 1915. We deem it unnecessary to Avrite a separate opinion in this case, for the reason that Avhat Avas said in the Brown case is a sufficient disposition of this case. From Avhat is said in that case, it folloAvs that the demurrer to the petition should have been overruled.
The judgment of the district court is reversed and the cause remanded for further proceedings.
Reversed.